          Case 2:20-cv-04318-CDJ Document 5 Filed 09/30/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VINCENT SORACE, JOSEPH YERTY,                   )
 TAMMY YERTY, JAMES ZARONSKY,                    )
 LINDA ZARONSKY, VIKTOR                          )    CIVIL ACTION
 STEVENSON, ASHLEY YATES, and                    )
 KIMBERLY SOLOMON-ROBINSON,                      )    No. 2:20-CV-4318
 individually and on behalf of a class of        )
 similarly situated persons,                     )
                                                 )
                       Plaintiffs,               )
                                                 )
        v.                                       )
                                                 )
 WELLS FARGO BANK, N.A.,                         )
                                                 )
                       Defendant.                )


    DEFENDANT WELLS FARGO BANK, N.A.’S PARTIAL MOTION TO DISMISS
               PLAINTIFFS’ CLASS ACTION COMPLAINT


       Defendant Wells Fargo Bank, N.A. (“Wells Fargo”), by its undersigned counsel, hereby

submits its Partial Motion to Dismiss Plaintiffs’ Class Action Complaint pursuant to Federal Rule

of Civil Procedure 12(b)(6).

       Wells Fargo’s Motion to Dismiss is made on the grounds that Plaintiffs have failed to state

a claim for which relief can be granted. As to Count 1, Plaintiffs’ claims based on the Motor

Vehicle Sales Finance Act (“MVSFA”) should be dismissed as a matter of law because there is no

private right of action under the MVSFA, Plaintiffs’ claim for violations in pari materia do not

provide a right of action, and Plaintiffs cannot collect statutory damages under the UCC based

directly on alleged violations of the MVSFA. Further, Plaintiffs have failed to sufficiently plead

facts necessary to support claims based on alleged undisclosed or unreasonable fees. Plaintiffs’

allegations as to improper disclosures relating to redemption and reinstatement, as well as the




                                                1
            Case 2:20-cv-04318-CDJ Document 5 Filed 09/30/20 Page 2 of 2




timing of redemption, fail as a matter of law, as documents attached to the Complaint and integral

to Plaintiffs’ claim contradict those allegations.

        As to Count 2, Plaintiffs’ claims should be dismissed for failure to plead law or facts to

support of their allegations that Wells Fargo failed to send Post-Sale Notices to co-borrowers.

Further, Plaintiffs’ claims regarding the alleged failure to send Post-Sale Notices via certified mail

fail to state a claim, as they are based on the MVSFA for which there is no private right of action,

and Plaintiffs have failed to plead sufficient facts to enforce such allegations through the UCC’s

requirements of commercial reasonableness or good faith.

        This Motion relies upon Wells Fargo’s Memorandum of Law in support of this Motion, all

records and documents on file in this matter, and any oral or documentary evidence presented at

the hearing, if any, on this Motion. Based on the foregoing, as set forth in Wells Fargo’s

contemporaneously filed documents, Wells Fargo respectfully requests that this Court grant partial

dismissal of Count 1 and complete dismissal of Count 2 in Plaintiffs’ Class Action Complaint,

with prejudice, and grant Wells Fargo such other and further relief to which it may be justly

entitled.

Dated: September 30, 2020                                Respectfully submitted,

                                                         /s/ Jarrod D. Shaw
                                                         Jarrod D. Shaw (Pa. Id. 93459)
                                                         Karla L. Johnson (Pa. Id. 307031)
                                                         MCGUIREWOODS LLP
                                                         Tower Two-Sixty
                                                         260 Forbes Avenue, Suite 1800
                                                         Pittsburgh, PA 15222
                                                         Telephone: (412) 667-7907
                                                         Facsimile: (412) 667-7992
                                                         Email: jshaw@mcguirewoods.com
                                                         Email kjohnson@mcguirewoods.com

                                                         Attorneys for Defendant
                                                         Wells Fargo Bank, N.A.



                                                     2
